Citation Nr: 1533998	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder and anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980 and from July 1981 to July 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at an April 2015 hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The claim on appeal was previously characterized as entitlement to service connection for PTSD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with adjustment disorder, major depressive disorder and anxiety disorder.  In light of the foregoing, the Veteran's claim has been recharacterized as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 2007 rating decision denied the Veteran's service connection claim for PTSD.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.
 
2.  Evidence received since the May 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder and anxiety disorder.


CONCLUSIONS OF LAW

1. The May 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2014).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder and anxiety disorder.  38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material  

The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

When a claim is disallowed by the RO and there is no appeal or additional evidence is submitted within a year of the notice of that decision, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a May 2007 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence of an in-service stressor.  Evidence considered at the time of the decision includes the Veteran's service treatment records and VA treatment records from September 2006 to April 2007. 

Since the May 2007 decision, the Veteran has submitted additional information regarding his in-service stressors.  In December 2010 and July 2011 statements, the Veteran provided a list of his in-service stressors.  One of his stressors involved participating in Operation Just Cause while serving on USS Vreeland.  The Veteran claims that he had orders to shoot "anyone approaching the ship."  The Veteran's participation in Operation Just Cause has been verified by the RO.  At the April 2015 hearing, the Veteran also testified that he witnessed a jet crash, which resulted in a fatality while serving on USS Midway.   

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran's statements provide evidence of in-service stressors.  Thus, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder and anxiety disorder has been received, to this extent, the appeal is granted.


REMAND

In light of the reopening above, the Veteran's service connection claim must be reviewed de novo.  However, further development is needed prior to adjudicating the Veteran's claim on the merits.

The Veteran was afforded VA examinations in May 2013 and September 2014.  The May 2013 examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis according to the DSM-IV.  Instead, the examiner provided a diagnosis of anxiety disorder, not otherwise specified.  The September 2014 examiner did not address whether the Veteran met the criteria for a PTSD diagnosis.  However, she diagnosed adjustment disorder with mixed anxiety and depressed mood, and concluded that it is less likely than not that the Veteran's psychiatric condition is related to his military service.  She reasoned that the Veteran has no history of diagnosis or treatment for a mental health condition prior to 2005.     

The September 2014 opinion is inadequate because it does not consider the Veteran's reports of continuous symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  At the April 2015 hearing, the Veteran testified that he has had psychiatric symptoms since service.  Those contentions should be addressed on remand.  The examiner also failed to address all of the Veteran's psychiatric disorders.  Treatment records also reflect diagnoses of major depressive disorder and anxiety disorder.  In order to make an accurate assessment of the Veteran's claim, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether any of the Veteran's acquired psychiatric disorders are related to his period of active service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since March 2015.  After securing the necessary release, should obtain these records, including from VA.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review.

The examiner should provide a diagnosis for each psychiatric disorder found.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors.  The requested opinion should take into consideration the Veteran's own assertions and all relevant medical evidence, including VA treatment records that reflect a diagnosis of PTSD. 

If the examiner determines that the clinical evidence supports a diagnosis other than PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.  The requested opinion should take into consideration the Veteran's own assertions of continuity of symptomatology since service.

The VA examiner is requested to provide a thorough rationale for any opinion provided. If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3. Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC). The Veteran should be given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


